Reed, J.,
delivered the opinion of the court.
The indictment in this case is for disturbance of worship under section 1113 of the Code of 1906. It charged that appellee “did unlawfuly and willfully disturb a congregation of persons lawfully assembled at Prospect Church for religious worship, by then and there talking in a loud tone of voice, in the presence and hearing of said congregation. ”
An indictment is sufficient if the crime is charged in direct, concise, and positive terms; and in misdemeanors it is only necessary that the offense be substantially charged. The indictment in this case is sufficient. It is different from the indictment in the case of Conerly v. State, 66 Miss. 96, 5 So. 625, in that the following words are included: “By then and there talking in a loud tone of voice, in the presence and hearing of said congregation”- — which stated the nature or character of the disturbance. In the Conerly Case there was no statement showing what caused the disturbance.
Reversed and remanded.

Reversed and remanded.